Exhibit 10.5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LAS VEGAS RAILWAY EXPRESS, INC. PROPOSED TERM SHEET


CONVERTIBLE NOTE




Issuer
LAS VEGAS RAILWAY EXPRESS INC., (the ''Company").
                                             
Instrument
$68,000.00 Convertible  Debenture  due  nine  (9)  months    after issuance
(the "Note").
 
                                           
Interest
8% per annum.
                                             
Conversion
At any time during the period beginning on the date which is oneHundred eighty
(180) days following the date of the Note and ending on the complete
satisfaction of the Note (by payment or conversion), the Note is convertible
into shares of common stock of the Company ("Common Stock"). The conversion
price (the "Conversion Price") shall equal the Variable Conversion Price (as
defined herein subject to equitable adjustments for stock splits, stock
dividends or rights offerings by the Company relating to the Company's
securities or the securities of any subsidiary of the Company, combinations,
recapitalization, reclassifications, extraordinary distributions and similar
events). The "Variable Conversion Price" shall mean 61% multiplied by the Market
Price (as defined herein) (representing a discount rate of 39%). "Market Price"
means the average of the lowest three (3) Trading Prices (as defined below) for
the Common Stock during the ten (10) trading day period ending one trading day
prior to the date the Conversion Notice is sent by the Holder to the Company via
facsimile (the "Conversion Date"). "Trading Price" means, for any security as of
any date, the closing bid price on the Over-the- Counter Bulletin Board, or
applicable trading market (the "OTCBB"). The investor will be limited to convert
no more than 4.99% of the issued and outstanding Common Stock at time of
conversion at any one time.
   
Default
For default events the Note is immediately due and payable.  The minimum amount
due is 150% x (outstanding principal + unpaid
interest). Investor can request payment in shares.                              
               
Prepayment
At any time for the period beginning on the date of the Note   andending on the
date which is thirty (30) days following the date of the Note, the Note may be
prepaid by the Company upon payment to the investor of an amount equal to the
outstanding principal amount of the Note multiplied by 110% together with
accrued and unpaid interest thereon. At any time for the period beginning on the
thirty first (31) day from the date of the Note and ending on the date which is
sixty (60) days following the date of the Note, may be prepaid by the Company
upon payment to the investor of an amount equal to the outstanding principal
amount of the Note multiplied by 115% together with accrued and unpaid interest
thereon. At any time during the period beginning on the sixty first (61) day
from the date of the Note and ending on the date which is ninety (90) days
following the date of this Note, the company may prepay the Note to the investor
upon payment of an amount equal to the outstanding principal amount of the Note
multiplied by 120% together with accrued and unpaid interest thereon. At any
time during the period beginning on the date which is ninety one (91) Days from
the date of the Note and ending on the one hundred twentieth (120) day following
the date of this Note, the company may prepay the Note to the investor upon
payment of an amount equal to the outstanding principal amount of the Note
multiplied by 125% together with accrued and unpaid interest thereon . At any
time during the period beginning on the date which is one hundred twenty one
(121) days from the date of the Note and ending on the one hundred fiftieth
(150) day following the date of this Note, the company may prepay the Note to
the investor upon payment of an amount equal to the outstanding principal amount
of the Note multiplied by 130% together with accrued and unpaid interest
thereon. At any time during the period beginning on the date which is one
hundred fifty one (151) days from the date of the Note and ending on the one
hundred eightieth (l80) days following the date of this Note, the company may
prepay the Note to the investor upon payment of an amount equal to the
outstanding principal amount of the Note multiplied by 135% together with
accrued and unpaid interest thereon. After the expiration of one hundred eighty
( 180) days following the date of the Note, the company shall have no right of
prepayment.
    Additional Costs/Fees The sum of $3,000 to be paid by the Company to
investor's counsel for the preparation of documentation related to the proposed
transaction which sum shall be paid upon signing the definitive investment
agreements, and will be deducted from the gross proceeds of the loan.    
Documentation The definitive documentation shall contain such additional
prov1s1ons, including without limitation representations, warranties, covenants,
agreements and remedies, as the investor may reasonably request. Documents may
include some or all of the following:        -Convertible Note Instrument  
-Convertible Note Purchase Agreement   -Irrevocable Transfer Agent Instructions
  -Instructions and Authorization to Transfer Agent   -Officer's Certificate  
-Board Resolutions      Confidentiality The Company and all of their control
persons, agree that it will not disclose, and will not include in any public
announcement, the name of the investor, unless expressly agreed to by the
investor or unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement.      Legal Fees and
Expenses The Company and the investor shall each bear their own legal and other
expenses with respect to the proposed financing, except as stated above.        
Governing Law and
 
Jurisdiction
New York law, New York Courts (Nassau County).      Closing Date On or about
March 21, 2014. This term sheet expires at 5 PM,  March 19, 2014.

 
This proposed preliminary term sheet constitutes an indication of interest
for discussion purposes and preparation of definitive agreements only, and is
not binding until and unless definitive agreements are executed by the parties.


Accepted and Agreed


LAS VEGAS RAILWAY EXPRESS, INC.


By: /s/Michael Barron
Name: Michael Barron
Title: CEO
 
 
 

--------------------------------------------------------------------------------

 